Citation Nr: 0011784	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  97-30 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for migraine headaches.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for bronchitis based on 
tobacco use/nicotine dependence during active service.

4.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served on active duty from November 1965 to 
August 1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1997 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).

It is noted that a hearing was requested and held before the 
undersigned Member of the Board on March 15, 2000, at which 
time the appellant and his wife offered testimony with 
respect to the issues on appeal.  A transcript of that 
hearing has been associated with the appellant's claims 
folder.


REMAND

Notwithstanding the efforts undertaken by the RO to prepare 
this case for appellate review, the Board finds that a remand 
is in order.

The Board notes that additional medical records, not 
currently associated with the record on appeal, may be 
pertinent to the proper adjudication of the appellant's 
claims.  Of record is an award notice dated in November 1990 
reflecting that he was considered disabled by the Social 
Security Administration (SSA) and a copy of an administrative 
law judge's decision which was used by that federal agency to 
award him benefits.  However, it is unclear whether VA has 
all the medical records which were reviewed by the SSA in the 
administrative law judge's decision.  Moreover, in hearing 
testimony before an RO hearing officer in February 1998 and 
before the undersigned at a Travel Board hearing held in 
March 2000, the appellant alluded to private and VA medical 
treatment over the years since service.  Given his rather 
vague accounts of treatment, it is not altogether clear 
whether VA has all of his available medical records.  In 
light of the fact that additional development is needed to 
obtain all the medical records that SSA has on the appellant, 
the RO should endeavor on remand to contact the appellant and 
request that he provide a detailed account of his medical 
treatment provided in the post service period, and, if 
indicated by his response, action should be taken to obtain 
such records, if still available.

The requisition and consideration of all available medical 
records that are relevant to an issue on appeal is necessary 
for the adjudication of the case.  Decisions of the Board 
must be based on all of the evidence that is known to be 
available.  38 U.S.C.A. §§ 5103(a), 7104(a) (West 1991); see 
also Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's 
obligation under sec. 5103(a) to assist claimant in 
completing his application for benefits pertains to relevant 
evidence which may exist or could be obtained).  The section 
5103(a) assistance obligation is particularly applicable to 
records which are known to be in the possession of the 
Federal Government, such as VA and SSA records.  See Counts 
v. Brown, 6 Vet. App. 473 (1994); see also Martin v. Brown, 4 
Vet. App. 136, 140 (1993).

In light of the above, the Board believes that it would be 
useful to determine the exact nature and etiology of the 
claimed disorders involving migraine headaches, PTSD, and 
bronchitis claimed as secondary to tobacco use/dependence.  
On remand, the RO should have the appellant examined for 
compensation purposes to address the nature and etiology of 
the aforementioned disorders based on the entire evidentiary 
record.

In addition, the Board notes that 38 C.F.R. § 3.304(f) was 
amended during the pendency of this appeal.  The new version 
of the regulation is effective from March 7, 1997.  64 Fed. 
Reg. 32807 (June 18, 1999).  Upon readjudication of the 
appellant's claim for service connection for PTSD, the RO 
should ensure that the revised version of section 3.304(f) is 
considered.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991) (precedent decisions of the Court generally are given 
retroactive effect with regard to cases in which the 
administrative or judicial review process is not concluded).
The Board also notes that a number of precedent holdings of 
the United States Court of Appeals for Veterans Claims (the 
Court) issued during the pendency of this appeal provide new 
guidance for the adjudication of claims for service 
connection for PTSD.  See e.g. Suozzi v. Brown, 10 Vet. App. 
307 (1997); Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau 
v. Brown, 9 Vet. App. 389 (1996), and Patton v. West, No. 97-
828 (U. S. Vet. App. Mar. 30, 1999).
In the Patton case, the Court found error in the Board's 
decision because the Board did not discuss the special 
evidentiary procedures for PTSD claims based on noncombat 
stressors.  With regard to combat service/stressor 
verification, the record does not reflect that the appellant 
received any awards or decorations for valor, combat 
experience or combat injuries, nor is there any other 
evidence of record that the appellant served in combat.  
Where a veteran-claimant did not serve in combat or the 
stressor is not related to combat, his lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  See West (Carelton) v. Brown, 7 Vet. App. 
70, 76 (1994); see also Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Instead, the record must contain evidence which 
corroborates his testimony as to the occurrence of the 
claimed stressor.  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d), (f); see also VA ADJUDICATION PROCEDURE 
MANUAL M21-1, Part VI,  11.38 (Aug. 26, 1996).

Although the appellant has provided rather vague stressor 
accounts (seeing dead bodies in body bags during funeral 
services, witnessing the accidental death of a friend when an 
artillery round exploded in the chamber of a gun, fear of 
being hurt on convoy runs and during unspecified mortar round 
attacks, etc.) corresponding to his wartime tour of duty in 
Vietnam between September 1966 and August 1967, in light of 
the Court's recent precedent holdings cited above, the Board 
finds that it will be necessary for the RO to address the 
matter of whether there is sufficient corroboration of the 
appellant's stressors.  On this point, it is noted that in 
Suozzi, the Court expressly held that a veteran need not 
prove "every detail" of an alleged stressor.  Id. at 311.  
In Moreau, the Court stated that credible supporting evidence 
of a stressor may be obtained from service records or "other 
sources."  Id. at 395.

Additionally, the RO is advised that in light of recent 
caselaw dealing with claims for service connection based on 
the submission of "new and material evidence," the issue of 
service connection for migraine headaches should be 
readjudicated with consideration of the new judicial 
precedent.  Specifically, in the case of Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), the United States Court of 
Appeals for the Federal Circuit held that in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991), the Court 
impermissibly ignored the definition of "material evidence" 
adopted by VA under 38 C.F.R. § 3.156(a) as a reasonable 
interpretation of an otherwise ambiguous statutory term 
(found under 38 U.S.C. § 5108) and, without sufficient 
justification or explanation, rewrote the statute to 
incorporate the definition of materiality from an altogether 
different government benefits scheme.  Pursuant to the 
holding in Hodge, the legal hurdle adopted in Colvin that 
required reopening of claim on the basis of "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the case was declared invalid.

Thus, the legal standard that remains valid, 38 C.F.R. 
§ 3.156(a), requires only that in order for new evidence to 
be material, it must be "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  On this point, the Court has recently stated that a 
review of the claim under the more flexible Hodge standard 
accords the appellant a less stringent "new and material" 
evidence threshold to overcome.  See Fossie v. West, 12 Vet. 
App. 1 (1998).

Finally, the RO is directed on remand to consider the 
appellant's tobacco use claim pursuant to the General 
Counsel's holding in VAOPGCPREC 19-97 (May 13, 1997).  In 
this precedent opinion, applicable to the adjudication of 
claims based on tobacco use during active service filed on or 
before June 9, 1998, as is the case here, the General Counsel 
held the following:

A determination as to whether service 
connection for disability or death 
attributable to tobacco use subsequent to 
military service should be established on 
the basis that such tobacco use resulted 
from nicotine dependence arising in 
service, and therefore is secondarily 
service connected pursuant to 38 C.F.R. 
§ 3.310(a), depends upon whether nicotine 
dependence may be considered a disease 
for purposes of the laws governing 
veterans' benefits, whether the veteran 
acquired a dependence on nicotine in 
service, and whether that dependence may 
be considered the proximate cause of 
disability or death resulting from the 
use of tobacco products by the veteran.  
If each of these three questions is 
answered in the affirmative, service 
connection should be established on a 
secondary basis.  These are questions 
that must be answered by adjudication 
personnel applying established medical 
principles to the facts of particular 
claims.

See also VAOPGCPREC 2-93.

Of record is a statement dated in May 1998 from a Dr. B. 
Kriesel, M.D., who stated that the appellant's chronic 
bronchitis or chronic obstructive pulmonary disease (COPD) 
was caused by cigarette smoking, and that if his smoking was 
increased during service or at any other time in his life, 
then his COPD would have worsened secondary to the smoking.  
The Board notes that service medical records reflect that the 
appellant was treated on one occasion in 1966, prior to his 
deployment to Vietnam, for an upper respiratory 
disorder/bronchitis and was told to decrease his smoking.  It 
is unclear if this tobacco use continued throughout the 
remainder of his service, but post service records in the 
file reflect a long history of cigarette smoking.

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should contact the SSA for the 
purpose of obtaining any records from 
that agency which pertain to an award of 
disability benefits to the appellant.  
The Board is particularly interested in 
obtaining the medical records which 
correspond to the November 1990 award of 
disability benefits.  The RO should 
obtain copies of award letters/notices, 
administrative/appellate decisions, 
hearing transcripts, if applicable, and 
all medical records relied upon 
concerning claims/appeals filed by the 
appellant for SSA benefits.  The RO 
should proceed with all reasonable 
follow-up referrals that may be indicated 
by the inquiry.  All attempts to obtain 
records which are ultimately unsuccessful 
should be documented in the claims 
folder.

2.  The RO should contact the appellant 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him since 
his discharge from active duty service in 
August 1967.  All VA medical records 
identified by the appellant should be 
obtained pursuant to established 
procedure.  With respect to any non-VA 
health care providers identified by the 
appellant (other than the SSA medical 
evaluators), the RO should request his 
authorization to release any indicated 
private medical records.  Upon receipt of 
his signed authorization(s) for such 
records, the RO should attempt to obtain 
copies of treatment records identified by 
the appellant.  All treatment records 
obtained as a result of this inquiry 
should be associated with the claims 
folder.

3.  In addition to the above, the RO 
should contact the appellant and inform 
him that it is necessary to submit any 
corroborating evidence he may have 
pertaining to alleged stressors 
experienced during his Vietnam War 
service from September 1966 to August 
1967.  The appellant should be advised 
that a meaningful research of his 
stressors will require him to provide the 
"who what, where and when" of each 
stressor.  In this regard, he must 
provide the full names of individuals who 
he claims were killed or wounded in 
action.  In connection with this inquiry, 
and if deemed necessary based on the 
quality and substance of the information 
provided by the appellant, the RO should 
request verification of his stressors 
with the U. S. Armed Services Center for 
Research of Unit Records (USASCRUR).  
USASCRUR should attempt to verify any 
detailed stressor information provided by 
the appellant.  The appellant is hereby 
advised that vague accounts of alleged 
stressors without specific details, 
dates, names, etc., will not provide a 
sufficient basis to further investigate 
his stressors for purposes of this claim.

Further, the RO should inform the 
appellant that he may submit any other 
evidence to verify his alleged stressors 
from military as well as nonmilitary 
sources.  The RO should assist the 
appellant in obtaining such evidence, as 
appropriate.  All documents, 
correspondence, reports or statements 
obtained or generated as a result of 
these inquiries should thereafter be 
associated with the claims folder.

4.  After the development requested is 
completed, the RO should schedule the 
appellant for a comprehensive VA 
psychiatric examination to determine the 
diagnoses of all psychiatric disorders 
that are present.  This examination, if 
feasible, should be conducted by a 
psychiatrist who has not previously 
examined, evaluated or treated the 
appellant.  The claims folder and a copy 
of this remand must be provided to the 
examiner prior to the examination.  The 
examiner should determine the true 
diagnoses of any currently manifested 
psychiatric disorder(s).  The 
diagnosis(es) must be based on 
examination findings, all available 
medical records, complete review of 
comprehensive testing for PTSD, and any 
special testing deemed appropriate.  A 
multiaxial evaluation based on the 
current DSM-IV diagnostic criteria is 
required.  If a diagnosis of PTSD is 
deemed appropriate, the examiner should 
specify (1) whether each alleged stressor 
found to be established by the record was 
sufficient to produce PTSD; and (2) 
whether there is a link between the 
current symptomatology and one or more of 
the in-service stressors found to be 
established by the record and found 
sufficient to produce PTSD by the 
examiner.

In addition, the examiner must comment on 
the approximate date of onset and 
etiology of any diagnosed psychiatric 
disorder as shown by the evidence of 
record, and in so doing, the examiner 
should attempt to reconcile the multiple 
psychiatric diagnoses and/or assessments 
of record based on his/her review of all 
of the evidence of record, particularly 
with respect to prior diagnoses of PTSD.

A complete rationale for all opinions 
expressed must be provided.  The copy of 
the examination report and all completed 
test reports should thereafter be 
associated with the claims folder.

5.  In addition, the RO should schedule 
the appellant for appropriate VA 
examinations for the purpose of 
addressing the nature and etiology of the 
migraine headaches and bronchitis 
disorders for which service connection is 
being sought.  The RO should forward the 
entire claims file along with a copy of 
this remand to the examining 
physician(s), in order to evaluate the 
appellant's present condition relative to 
migraine headaches and bronchitis claimed 
as secondary to tobacco use/dependence 
and discuss his pertinent medical history 
related to each, including the 
approximate date of onset of each 
disorder that is diagnosed.  The 
examiner(s) should also discuss any other 
affirmative evidence that would indicate 
that the appellant is not suffering from 
one or more of these disorders.  If an 
examiner determines that additional 
examinations are necessary to properly 
respond to the specific opinions 
requested, such examinations should be 
promptly scheduled and conducted, and the 
RO must ensure that any reports generated 
therefrom are associated with the claims 
folder.  All medical opinions must be 
based on a thorough and careful review of 
all the evidence contained in the claims 
folder.

Additionally, in connection with the 
examination of the bronchitis disorder, 
the RO should specifically request that 
the specialist undertake a longitudinal 
review of the appellant's medical records 
and render an opinion as to the 
relationship, if any, between the medical 
conditions treated during service, and in 
particular, the history of his cigarette 
smoking, and any diagnosed lung disorder, 
to include bronchitis/COPD.  The 
specialist should address whether there 
is a cause-and-effect etiology between a 
condition treated in service and any 
diagnosed lung disorder; and, if a cause-
and-effect relationship is not shown, 
whether any condition, particularly, any 
disease that the specialist believes is 
related to the appellant's history of 
smoking noted in service, is responsible 
for any currently diagnosed disorder of 
the lungs/respiratory system.  The 
medical opinion should include a 
discussion by the reviewing specialist of 
all pertinent medical studies on the 
subject of nicotine dependence and 
smoking and smoking-related diseases.  
This opinion should be based on a 
thorough and careful review of all the 
evidence contained in the claims folder, 
particularly, the medical 
statements/opinions of Dr. Kriesel, cited 
above.

6.  The appellant must be given adequate 
notice of any requested examinations, 
which includes advising him of the 
consequences of failure to report for a 
scheduled examination.  If he fails to 
report for an examination, this fact 
should be documented in the claims 
folder.  A copy of all notifications must 
be associated with the claims folder.

7.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full. 
Specific attention is directed to the 
examination reports to ensure that they 
are in compliance with the directives of 
this REMAND.  If any report is deficient 
in any manner, it must be returned to the 
author for corrective action.

8.  After completion of the above, the RO 
should readjudicate the issues on appeal, 
with consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained by 
the RO pursuant to this remand.  With 
regard to the new and material evidence 
issue for the migraine headaches, the 
RO's readjudication of this claim should 
be in accord with the judicial precedent 
in Hodge, supra.  Furthermore, in 
connection with its readjudication of the 
PTSD claim, the RO should consider the 
revised version of 38 C.F.R. § 3.304(f), 
as alluded to above.  The readjudication 
of the tobacco use claim should be 
addressed pursuant to the General 
Counsel's holding in VAOPGCPREC 19-97, as 
alluded to above in this remand.  Should 
the appellant be awarded service 
connection for one or more disorders, the 
RO should then readjudicate the claim 
seeking a total disability rating on the 
basis of individual unemployability.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

9.  The appellant is hereby informed that 
he should assist the RO, to the extent 
possible, in the development of his 
claims, and that failure to cooperate or 
to report for any scheduled examination 
may result in an adverse decision.  Wood 
v. Derwinski, 1 Vet. App. 191, 193 
(1991).

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


